DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "dark" in claim 6 is a relative term which renders the claim indefinite.  The term "dark" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 11, 14, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichise et al. (US 5,894,938).  
Regarding claims 1-5, 7, 10, 11, 14, 16, Ichise discloses an apparatus for sorting gemstones from a batch of gemstones, the apparatus comprising: two measurement locations (21, 20), each comprising at least one measurement device (39, 29) configured to measure one or more properties of a gemstone; a continuously moveable surface (9, 10, 17) for supporting the gemstones thereon and for transporting the gemstones to the one or more measurement locations; a separation device (see at least col. 10, lines 29-39, and 27) for separating the gemstones from one another as they are transported on the moveable surface to the one or more measurement locations; a location trigger comprising a sensor (40, 33) at a sensor location (see at least Fig. 4, the location including 40 and 33) 
Regarding claims 18 and 19, Ichise discloses a method of sorting gemstones from a batch of gemstones, the method comprising the steps of: transporting gemstones to one or more measurement locations (21, 20) on a continuously moveable surface (9, 10, 17); separating the gemstones from one another as they are transported on the moveable surface to the one or more measurement locations (see at least col. 10, lines 29-39, and 27); after the gemstones have been separated, identifying each moment that a gemstone passes a sensor location (see at least Fig. 4, the location including 40 and 33), associating that gemstone with the position of the moveable surface at that moment, and tracking the subsequent location of the gemstone by monitoring the movement of the moveable surface (see at least col. 11, line 64 – col. 12, line 5, and col. 12, lines 39-65); measuring one or more properties of a gemstone at the one or more measurement locations (see at least col. 11, lines 59-64 and col. 12, lines 23-48); and correlating each measurement of the one or more properties of each gemstone with the location of the respective gemstone on the moveable surface (see at least col. 12, lines 5-15 and col. 12, lines 55-65).  The one or more properties comprises one or more specific markers in the luminescence and/or photoluminescence properties of the gemstone (see at least col. 7, lines 4-14 and col. 11, lines 59-64).
Allowable Subject Matter
Claims 8, 9, 12, 13,15, 17, and 20-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weiqun et al. (CN102166571A) discloses a device nearly identical to the applicant’s device, but it does not disclose a separation device as claimed.  Rather, Weiqun et al. discloses that items are fed to a continuously moveable surface one at a time.  Lucht et al. (DE 19949656 A1) and Gordon et al. (GB 2500259 A) disclose similar devices but do not disclose a location trigger or a continuously moveable surface as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK H MACKEY/Primary Examiner, Art Unit 3659